People v Ellis (2018 NY Slip Op 08683)





People v Ellis


2018 NY Slip Op 08683


Decided on December 19, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 19, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI, JJ.


2015-08241
 (Ind. No. 15-00207)

[*1]The People of the State of New York, respondent,
vDevon Ellis, appellant.


Leonard J. Levenson, New York, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Anne E. Minihan, J.), rendered July 13, 2015, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowing, voluntary, and intelligent is unpreserved for appellate review, since he did not move to withdraw his plea or otherwise raise the issues in the County Court that he has asserted on appeal (see People v Williams, 27 NY3d 212, 214; People v Donovan, 133 AD3d 615; People v Williams, 129 AD3d 1000). In any event, the defendant's contention is without merit, as the record of the plea proceedings establishes that the defendant's plea of guilty was knowingly, voluntarily, and intelligently made (see People v Fiumefreddo, 82 NY2d 536, 543; People v Harris, 61 NY2d 9, 16).
ROMAN, J.P., MILLER, CONNOLLY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court